                      Case 1:15-cr-00113-PKC Document 75
                                                      74 Filed 12/22/20 Page 1 of 2
                                                           LAW OFFICE OF

                                              MICHAEL K. BACHRACH
                                                  224 WEST 30TH STREET, SUITE 302
                                                        NEW YORK, N.Y. 10001
                                                              ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                               TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                                  http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                           michael@mbachlaw.com


                                                              December 22, 2020

         By ECF

         The Hon. P. Kevin Castel
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, New York 10007

                                                              Re: United States v. Kasine Deleston,
                                                              15 Cr. 113 (PKC)

         Dear Judge Castel:

                I write to respectfully request permission to withdraw as counsel for Defendant Kasine
         Deleston in the above-referenced matter and for new counsel to be appointed pursuant to the
         Criminal Justice Act, 18 U.S.C. § 3006A, for purposes of filing a motion for compassionate release
         on Mr. Deleston’s behalf.

                On June 23, 2020, this Court appointed me to represent Mr. Deleston in relation to a motion
         for compassionate release that he had filed pro se on or about June 11, 2020 (Doc. No. 63). On
         July 10, 2020, at Mr. Deleston’s request, I moved to withdraw Mr. Deleston’s pro se motion for
         compassionate release so that he might first exhaust his administrative remedies before this Court
         considers his application. See Letter, dated, July 10, 2020 (Doc. No. 72). On July 13, 2020, this
         Court granted this request and deemed the motion withdrawn without prejudice. See Order, dated,
         July 13, 2020 (Doc. No. 73).

                 Over the past several months Mr. Deleston has exhausted his administrative remedies,
         compiled additional documents in support of a motion for compassionate release, and now
         informed me that he is ready to proceed – asking that I now file a motion for compassionate release
         on his behalf. Ordinarily, I would have no hesitation in doing so, however, the particular timing
         of this request presents significant obstacles and I do not believe I legitimately have the time to
         draft and advance a motion on his behalf at this moment. While I could draft one for him in about
         two months, he should not have to wait that long to advance these interests.

                At present I have a trial scheduled to begin on January 19, 2021: United States v.
         Tagliaferro, 19 Cr. 472 (PAC) (SDNY), a trial that is expected to last 2-3 weeks.1 I also have two
         complex appeals due in the Second Circuit Court of Appeal: United States v. Mustafa Kamel
         Mustafa, 19-2520 (2d Cir.) (Opening Brief on Appeal due January 15, 2021); and United States v.

         1
                   An unopposed motion for continuance was filed on December 7, 2020 but remains pending. As such, the
         parties are both required to prepare for trial in the event the motion is denied.
                  Case 1:15-cr-00113-PKC Document 75
                                                  74 Filed 12/22/20 Page 2 of 2

The Hon. P. Kevin Castel
December 22, 2020
Page 2 of 2

      Alberto Vilar, 19-2492 (L), 19-2602 (con), 19-4200 (con), 20-421 (con) (2d Cir.) (Opening Brief
      on Appeal due January 25, 2021). Additionally, I have a number of immediate motion deadlines
      and oral arguments over the next three weeks in a death-authorized capital case pending in the
      Eastern District of Virginia: United States v. Elmer Zelaya Martinez, 18 Cr. 123 (RDA) (E.D.Va.).
      And of course, I have my other capital and non-capital trial appointments in the Southern and
      Eastern Districts of New York that I will need to return to once the more immediate deadlines in
      the above cases have been met.

               Stated simply, I am swamped, and Mr. Deleston deserves an attorney with the availability
       to draft and advance a motion for compassionate release for him now, not in February. If not for
       the particularly bad timing of his request, I would, of course, continue to represent him. But given
       my present unavailability, I respectfully request that new counsel be appointed.2

              Accordingly, the undersigned respectfully requests permission to withdraw as counsel for
       Defendant Kasine Deleston and that a new attorney be appointed for him from this District’s CJA
       Panel.

               Thank you for your time and consideration.

                                                            Respectfully submitted,



                                                            Michael K. Bachrach
                                                            Attorney for Defendant Kasine Deleston

       cc:     All parties of record (by ECF)
               Kasine Deleston (by mail)


              Michael Bachrach's applicationto withdraw as counsel is granted.
              John A. Diaz is appointed CJA counsel to defendant Kasine Deleston
              for the limited purpose of representing him on a compassionate release
              application.
              SO ORDERED.
              Dated: 12/22/2020




               cc: John A. Diaz ( email)

       2
                Over the past six weeks my schedule has also been impacted by the need to quarantine on two separate
       occasions due to unintended close contact with individuals suspected or confirmed to be positive of COVID-19. While
       I have remained healthy, this has contributed to the buildup in my present workload.
